Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 3, 8 – 9, 16-17 have been amended and claims 3-7, 9,14-15, 17 objected for containing allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 3-7, 9,14-15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims:
Regarding claims 3, 9, 17, the combination of limitations involving mission context routing (MCR) system actively monitors one or both of changes in the geographic location of the destination communication device and a current foreign affairs status associated with the geographic location to detect the compromised data node and actively reconfigures data routes of the designated network path to avoid routing the data through the compromised data node, among other claim limitations, are non-obvious over the prior art. The closet prior art of record Bhandari teaches detect the compromised data node and routes of the designated network path to avoid routing the data through the compromised data node and therefore the claims are allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-7, 14-15, are directly or indirectly dependent on claims 3, 9, and 17 and therefore the claims are allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims as similar reason above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 8, 10-13, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatack (US20150304934) in view of Bhandari (US20200322353).

Regarding claim 1, Malatack teaches a data communication system comprising:
 a host computing system (e.g. Fig 2 “Communication requester”, [0020] “The communication system no preferably includes a communication request input to receive communication requests. A communication request …. a telephone number, a short code phone number, a SIP address, a communication account identifier”) configured to receive a user request to exchange data between the host computing system and a destination communication device ([0020] “The communication system no preferably includes a communication request input to receive communication requests. A communication request …. a telephone number, a short code phone number, a SIP address, a communication account identifier … communication request additionally will user request received by a host computing system.);
 a data communication network configured to establish at least one network path defined by a plurality of data nodes ([0067] “a server cluster, a collection of components on a distributed computing system, or any suitable network accessible computing infrastructure”) to facilitate data exchange between the host computing system and the destination communication device ( [0019] “The communication system 110 of a preferred embodiment functions to receive communication requests and establish communications … of the plurality of routing options 112”, where routing options comprise, see [0037], “through a sequence of heuristics that can be used to select appropriate routing options”. Here, “heuristics that can be used to select appropriate routing options” is interpreted as equivalent to claimed mission context routing or MCR);
 a mission context routing (MCR) system (Fig. 1 “Communication Service 110”, “Routing Service 120”, [0019] “The communication system 110 of a preferred embodiment functions to receive communication requests”) configured to receive the user request from the host computing system ( Fig 2. “Communication request S120”, [0019] “The communication system 110 of a preferred embodiment functions to receive communication requests and establish communications … of the plurality of routing options 112”, where routing options comprise, see [0037], “through a sequence of heuristics that can be used to select appropriate routing options”. Here, “heuristics routing options” is interpreted as equivalent to claimed mission context routing or MCR),
and prior to establishing a designated network path determine route connection data based on an input selected from a group comprising the user request, a context of the activity a user is performing, and an operational context of a network owner entity (Fig 6  communication service “Updating endpoint repository S240”, [0028] “The information repository 130 functions … has … activity patterns … Origin properties, [0027] “an account can configure routing option profiles, which function to define routing options”, [0039] “The heuristics can consider content and mode of communication of a routing option user presence information, user history of communication”),
 and configured to establish, after determining the route connection data,  a designated network path among a plurality of different available network paths of the data communication network based at least in part on the route connection data (Fig 5 “Establishing communication according to route priority list”, [0025] “The routing priority list is a customized list of routing options”).

Malatack does not teach to exchange the data between the host computing system and the destination communication device without routing the data through a compromised data node among the plurality of data nodes.
However, Bhandari teaches defined by a plurality of data nodes (Fig 1 “Network 114”, [0073] “networking environment 100 can include a network 114 of interconnected nodes (e.g., 108A-N, 110A-N, and 112A-N”), to exchange the data between the host computing system and the destination communication device without routing the data through a compromised data node among the plurality of data nodes (Fig 1 “Source Node 102”, “Attestation Routing Orchestrator 104”, “Verifier System 106”, “Destination Node 116”, Fig 6, [0017] “a method for proving packet transit through uncompromised nodes is provided … receiving a packet including one or more metadata elements generated based on security measurements from a plurality of nodes along a path of the packet; determining a validity of the one or more metadata elements based on a comparison of one or more values”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malatack to incorporate the teachings of Bhandari. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of data transfer (Bhandari [0017]).


Regarding claim 8, Malatack teaches a mission context routing (MCR) system comprising: 
an MCR task controller (Fig 1 “Communication service 110”, Fig 2 “Comm Service”, [0033] “communication request is preferably received at a communication service”) is in signal communication (Fig 2 “Communication request s120”, [0033] “communication request is preferably received at a communication service”) with a host computing system (e.g. Fig 2 “Communication requester”, [0033] “communication request is preferably received at a communication service”),
 the MCR task controller is configured to receive a user request from the host to connect to a data communications network having a plurality of different available network paths ([0019] “The communication system 110 of a preferred embodiment functions to receive communication requests and establish communications … of the plurality of routing options 112”, where routing options comprise, see [0037], “through a sequence of heuristics that can be used to select appropriate routing options”. Here, “heuristics that can be used to select appropriate routing options” is interpreted as equivalent to claimed mission context routing or MCR),
each network path defined by a plurality of data nodes ([0067] “a server cluster, a collection of components on a distributed computing system, or any suitable network accessible computing infrastructure”) configured to exchange data between the host and a destination communication device ([0019] “The communication system 110 of a preferred embodiment functions to receive communication requests and establish communications … of the plurality of routing options 112”, Fig 9 “Device 943”, “External system 922”), 
and prior to establishing a designated network path different available network paths to determine one or both of host context information and a task corresponding to the user request ([0039] “The heuristics can consider content and mode of communication of a routing option user presence information, user history of communication”, Fig 6  communication service “Updating endpoint repository S240”, [0028] “The information repository 130 functions … has … activity patterns … Origin properties, [0027] “an account can configure routing option profiles, which function to define routing options”);
 and an MCR route controller (Fig 9 “Routing System 920”, [0072] “the routing system 920”) in signal communication with the MCR task controller (Fig 9 “Communication System 910”, [0072] “the communication system 910”) and the data communications network (Fig 9 “Communication provider 931, 932”, [0065] “communicatively coupled with external systems 921, 922 and 923, communications providers 931 and 932”),
 the MCR route controller, the MCR route controller configured to generate route connection data prior to establishing the designated network path based on one or both of the host context information and the task ([0025] “The routing system 120 is configured … use properties of the request to generate at least one selected/recommended routing option”, [0039] “The heuristics can consider content and mode of communication of a routing option user presence information, user history of communication”),
 wherein the MCR task controller (Fig 5 “Comm Service”, [0032] “Information relating to the routing options can be stored in a table or database of routing option profiles) receives the route connection data (Fig 5 arrow right below S130, [0047] “a prioritization heuristic used in ranking routing options”) and configures the designated network path among the plurality of different available network paths based on the route connection data (Fig 5 “Establishing communication according to route priority list”, [0025] “The routing priority list is a customized list of routing options”).

to exchange the data between the host computing system and the destination communication device without routing the data through a compromised data node among the plurality of data nodes.
However, Bhandari teaches defined by a plurality of data nodes (Fig 1 “Network 114”, [0073] “networking environment 100 can include a network 114 of interconnected nodes (e.g., 108A-N, 110A-N, and 112A-N”), to exchange the data between the host computing system and the destination communication device without routing the data through a compromised data node among the plurality of data nodes (Fig 1 “Source Node 102”, “Attestation Routing Orchestrator 104”, “Verifier System 106”, “Destination Node 116”, Fig 6, [0017] “a method for proving packet transit through uncompromised nodes is provided … receiving a packet including one or more metadata elements generated based on security measurements from a plurality of nodes along a path of the packet; determining a validity of the one or more metadata elements based on a comparison of one or more values”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malatack to incorporate the teachings of Bhandari. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of data transfer (Bhandari [0017]).

Regarding claim 16, A method of routing data through a data communications network, the method comprising: receiving, by a MCR task controller, a user request from a host to connect to a data communications network having a plurality of different available network paths, each network path defined by a plurality of data nodes configured to exchange data between the 5Docket No. 18-11461-US-NP host and a destination communication device; prior to establishing a designated network path among the different available network paths, determining, by the MCR controller, one or both of a host context information and a task corresponding to the user request; generating, by an MCR route controller, route connection data based on one or both of the host context information and the task; and receiving, by the MCR task controller, the route connection data and configuring a designated network path among the plurality of different available network paths based on the route connection data to exchange the data between the host computing system and the destination communication device without routing the data through a compromised data node among the plurality of data nodes. (Examiner notes: Claim 16, a method claim, is a parallel of Claim 8 thus rejected similarly as above with detailed mappings omitted).

Regarding claim 2, Malatack teaches wherein the MCR system comprises:
 an MCR task controller (Fig 1 “Communication service 110”, Fig 2 “Comm Service”, [0033] “communication request is preferably received at a communication service”) is in signal communication with the host computing system (Fig 2 “Communication request s120”, Fig 2 “Communication requester”, [0033] “communication request is preferably received at a communication service”),
 the MCR task controller is configured to receive the user request along with one or both of host context information ( [0019] “The communication system 110 of a preferred embodiment functions to receive communication requests”, where heuristics that can be used to select appropriate routing options” is interpreted as equivalent to claimed mission context routing or MCR) and a task corresponding to the user request ([0020] “the communication medium may alternatively be specified in the request”, [0040] “A first heuristic can give weight to a routing option …Different transport protocols can be given different preference depending on the original form of content”);
 and an MCR route controller (Fig 9 “Routing System 920”) in signal communication with the MCR task controller (Fig 9 “Communication System 910”) and the data communications network (Fig 9 “Communication Provider 931, 932”),
 the MCR route controller configured to generate the route connection data based on one or both of the host context information and the task ([0025] “The routing system 120 is configured … use properties of the request to generate at least one selected/recommended routing option”, [0039] “The heuristics can consider content and mode of communication of a routing option user presence information, user history of communication”),
 2Docket No. 18-11461-US-NP wherein the MCR task controller (Fig 5 “Comm Service”, [0032] “Information relating to the routing options can be stored in a table or database of routing option profiles) receives the route connection data  (Fig 5 arrow right below S130, [0047] “a prioritization heuristic used in ranking routing options”) and configures the designated network path among the plurality of different available network paths based on the route connection data (Fig 5 “Establishing communication according to route priority list”, [0025] “The routing priority list is a customized list of routing options”).

Regarding claim 10, 18 Malatack teaches wherein the MCR task controller is further configured to analyze the user request to determine a context ([0038] “The communication request can include a specified mode of communication, which can place limits on the suitable routing options”),
 and to extract one or more tasks therefrom having attributes selected from the group comprising a host IP address, a destination IP address, an initiation timestamp, a communication protocols, a user ID, and a task ID ([0035] “at least a subset of information from the communication request is sent to the routing service … include at least the destination of the communication … account information … and/or any suitable information”, [0048] “selecting routing option can use an account defined routing profile that defines the prioritization of routing options”).
Regarding claim 11, Malatack teaches wherein a database stores the route connection data (Fig 1 “DB 130”, [0029] “The information repository 130 is preferably updated with each OTT that registers or establishes a new connection with an endpoint”),
 the route connection data including a plurality of predefined routing tables that define available network paths of the data communication network ([0048] “routing profile tables can facilitate selecting and prioritizing routing options from the full set of routing options”), 
each predefined routing table indexed by a preassigned task ID (Fig 1 “120, 122”, [0048] “account defined routing profile”).

12, Malatack teaches wherein the MCR route controller (Fig 2 Route Option Service”)  receives the task ID (Fig 2 “routing request”, [0035] “The routing request ... the destination of the communication … account information for the entity sending the communication request”, [0048] “selecting routing option can use an account defined routing profile that defines the prioritization of routing options”), compares the task ID to the plurality of predefined routing tables ([0035] “The routing options of suitable transport protocols can then be filtered according destination endpoint”),
 and generates the route connection data based on a selected predefined routing table having a predefined task ID that matches the task ID determined by the MCR task controller (Fig 2 “routing request”, [0025] “The routing system 120 is configured … use properties of the request to generate at least one selected/recommended routing option”, [0035] “The routing request ... the destination of the communication … account information for the entity sending the communication request”, [0048] “selecting routing option can use an account defined routing profile that defines the prioritization of routing options”).

Regarding claim 13, Malatack teaches the host context information;
corresponds to at least one routing permission that determines access between the host computing system (Fig 2 “Communication request S120”, [0033] “A communication request can include communication properties… which can include at least one destination endpoint… a max price parameter, a quality limit … and/or other properties used to gate or control communication”).

Regarding claim 19, Malatack teaches storing, in a database, the route connection data that includes a plurality of predefined routing tables defining available network paths of the data communication network (Fig 1 “DB 130”, [0029] “The information repository 130 is preferably updated with each OTT that registers or establishes a new connection with an endpoint”, [0048] “routing profile tables can facilitate selecting and prioritizing routing options from the full set of routing options”),
 each predefined routing table indexed by a preassigned task ID (Fig 1 “120, 122”, [0048] “account defined routing profile”);
 receiving, by the MCR route controller (Fig 2 Route Option Service”), the task ID (Fig 2 “routing request”, [0035] “The routing request ... the destination of the communication … account information for the entity sending the communication request”) and comparing the task ID to the plurality of predefined routing tables ([0038] “The routing options of suitable transport protocols can then be filtered according destination endpoint”, [0048] “Defined routing profile tables can facilitate selecting and prioritizing routing options from the full set of routing options”, Fig 1 “Routing Table”, “Account 1, 2 Routing Table”);
 and generating, by the MCR route controller, the route connection data based on a selected predefined routing table having a predefined task ID that matches the task ID determined by the MCR task controller (Fig 2 “routing request”, [0025] “The routing system 120 is configured … use properties of the request to generate at least one selected/recommended routing option”, [0035] “The routing request ... the destination of the communication … account information for the entity .



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatack in view of Bhandari  further in view of Rampolla (Pub No US20070153763).

Regarding claim 20, Malatack teaches determining access between the host computing system (Fig 2 “Communication Requester”) and the destination communication device (Fig 2 “Destination Endpoint”) in response to analyzing at least one permission ([0033] “which can include at least one destination endpoint… a max price parameter, a quality limit … other properties used to gate or control communication.”) assigned to the host context information  corresponding to the user request (Fig 2 “Communication request S120”, [0033] “A communication request can include communication properties);
 and in response to the at least one permission denying data access to the destination communication device ([0056] “fraud detection heuristics or other triggers to prevent confirmation of the registration”), 
Malatack and Bhandari does not teach configuring the designated network path such that data exchange between the host computing system and the destination communication device is prevented.
configuring the designated network path such that data exchange between the host computing system and the destination communication device is prevented ([0050] “Once an unacceptable path change has been detected, both ends may be prevented from sending traffic over the potentially compromised path”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Malatack and Bhandari to incorporate the teachings of Rampolla.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow data to be transmitted securely to a remote destination [002].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 16 have been considered but are moot because of the new grounds of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416